Citation Nr: 1200484	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  11-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In November 2011, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing. A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter has been adjudicated by the RO as involving the Veteran's petition to reopen a claim of service connection for a back disorder, which was denied in September 1990, and of which he was advised in October 1990. During the course of adjudication and after the April 2011 rating decision which found that he had not submitted new and material evidence to reopen the claim, the Veteran alleged that VA medical treatment had caused the back disorder - directly implicating the provisions of  38 U.S.C.A. § 1151.

The issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a low back disorder has been raised by the record, but the Board does not have jurisdiction over it. In September 2011, the Decision Review Officer (DRO) recharacterized the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder to entitlement to "[s]ervice connection for a back condition (now claimed as secondary to high dose steroids prescribed by VA for non-service connected emphysema/chronic obstructive pulmonary disease (COPD)[)]"and issued a supplemental statement of the case on the recharacterized issue. However, the recharacterized issue is by law a new claim under a separate and distinct statutory entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a low back disorder. 

The issuance of a Supplemental Statement of the Case dated in September 2011, in part reviewing the provisions of 38 U.S.C.A. § 1151, is not an adjudication of the claim under that statute. The Agency of Jurisdiction (AOJ) has not adjudicated the issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a low back disorder; therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. While the evidence of record may certainly be used by the RO, and evaluated as to its probative value, the RO must nonetheless adjudicate the claim under 38 U.S.C.A. § 1151.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's original claim of service connection for a back disorder was denied by an unappealed rating decision in September 1990, of which the Veteran was advised in October 1990.  

2. The evidence received since the September 1990 rating decision relates to an unestablished fact necessary to substantiate the claim for a back disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW


1. The unappealed September 1990 rating decision, which denied service connection for a back disorder, is final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been received, and the claim for service connection for a back disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter sent in March 2011, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates. The letter also informed the Veteran of the requirements to reopen a previously denied claim and how to substantiate the claim if it is reopened. See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006) (finding that VA must inform a claimant both how to reopen a claim and how to substantiate that claim if reopened).

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records. 

Additionally, the Veteran was provided with a VA spine examination in July 2011. However, the Board finds the VA examination was inadequate as to the reopened claim because the examining physician did not provide a rationale to support her opinion that the claimed disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." Rather, the physician focused her rationale on the Veteran's theory of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a low back disorder based upon the Veteran's assertion that his current back disability was caused by prescribed Prednisone for non-service connected emphysema/COPD, which is an issue that is not currently before the Board and has been referred to the AOJ for appropriate action. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence

The Veteran is seeking to reopen a claim for service connection for a low back disorder. 

Service connection for a back disorder was denied by the RO in a September 1990 rating decision. The RO determined that the Veteran's service treatment records did not show any treatment associated with complaints about his back and his separation examination was normal. His claim was denied by the RO and the Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

The Veteran submitted a petition to reopen his claim for entitlement to service connection for a back disorder in February 2011. In an April 2011 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been submitted. The Veteran appealed that decision.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the last final Board decision in September 1990 consisted of the Veteran's service treatment records, including an April 1946 separation examination which noted a normal spine, and unrelated VA treatment records.

As noted above, in February 2011, the Veteran sought to reopen his claim. Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final September 1990 rating decision. The evidence associated with the claims file subsequent to the September 1990 rating decision includes VA treatment records, unrelated private treatment records, a July 2011 VA spine examination November 2011 videoconference hearing testimony, and a November 2011 statement submitted by the Veteran. 

The claim was previously denied on the basis that the evidence did not show a current back disability or that the claimed back disorder was otherwise etiologically related to military service. As credibility is presumed, a newly submitted VA treatment record dated in November 2002 with radiographic reports dated in September 1995 and November 2002, the July 2011 VA spine examination report, and the Veteran's November 2011 statement raise a reasonable possibility of substantiating the claim as they relate to an unestablished fact necessary to substantiate the claim. See Justus, 3 Vet. App. at 513. 

Specifically, the November 2002 VA primary care nurse practitioner noted the Veteran's low back complaints after he fell off of a ladder. The September 1995 and November 2002 VA radiographic reports revealed degenerative changes of the lumbar spine and the November 2002 x-ray also showed mild osteoporosis. 

The July 2011 VA spine examination report revealed the Veteran had or was diagnosed with a thoracolumbar spine disorder, including lumbar radiculopathy, degenerative disc disease at the thoracolumbar spine, and vertebral fractures. The Veteran claimed that he injured his back during service when he fell backwards on a log. He indicated that he was not seen or treated for his back injury, and his back pain subsided with rest. 

In a November 2011 statement, the Veteran elaborated on his claimed in-service back injury. He related that he injured his back while serving overseas. He reported that he slipped and fell over a log while performing a drill exercise. He alleged that he went to the sick bay and he was put under a heat lamp. When no one responded to his complaints that the heat lamp was burning his back, he crawled out from underneath the lamp and left sick bay. 

For these reasons, the Board finds that the additional evidence received since September 1990 warrants a reopening of the Veteran's claim of service connection for a back disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, and, to that extent only, the claim is granted.


REMAND

Although a VA spine examination was afforded in July 2011, the examining physician provided an inadequate opinion. It is insufficient for the Board to conduct appellate review, as there is no explanation of how the examiner concluded that the Veteran's claimed back disorder "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner did not comment on the Veteran's claimed back injury during service. Rather, she focused on the Veteran's 38 U.S.C.A. § 1151 claim, which is not currently on appeal.

The Courts have repeatedly held that VA adjudicators may not rely upon their own unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). Regulation provides that when no rationale is provided by a medical examiner the law requires that the claims folder be returned to the examiner for clarification. 38 C.F.R. § 4.2 (requiring that if findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for a back disorder, to specifically include, but not limited to, any VA treatment provided before and after November 2002. Provide the appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of a VA spine examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a back disability as a result of, or aggravated by, any in-service incident. 

THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRY:  DOES THE VETERAN HAVE A BACK DISABILITY THAT WAS EITHER CAUSED; OR AGGRAVATED BEYOND NORMAL PROGRESSION DURING OR AS A RESULT OF ACTIVE MILITARY SERVICE?

The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

* An April 1946 separation examination report which noted a normal spine;

* A September 1995 VA radiographic report which revealed minor facet degenerative change at L1-2, minimal facet degenerative changes at L3-4, a mild lateral disc bulge on the left at L4-5, and degenerative facet changes at L5-S1; 

* A November 2002 VA primary care treatment note, which documented the Veteran's complaints of "back problems" after falling from a ladder and a history of past back problems;

* A November 2002 VA radiographic report which detailed the findings from an x-ray of the lumbar spine, including apparent mild osteoporosis, mild degenerative changes of the lumbar spine, and "slight to moderate compression of the lower thoracic and lumbar vertebral bodies most likely due to osteoporosis and/or old trauma";

* A July 2011 VA spine examination report, which included the Veteran's subjective complaints of intermittent low back pain for at least 10 to 15 years; the Veteran's report that he could not "recall when this started"; his claimed in-service back injury from a backwards fall over a log, which "subsided without problem"; and intermittent back pain issues; and 

* The Veteran's November 2011 statement describing his claimed in-service back injury.

3. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for a back disorder, including consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claim for service connection for a back disorder. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


